Citation Nr: 9931366	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1953.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  The claim for service connection for tinnitus is not 
plausible.

2.  The claim for service connection for hearing loss is 
plausible.


CONCLUSIONS OF LAW

1. The veteran has submitted evidence of a well-grounded 
claim for service connection for hearing loss.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for hearing loss and for tinnitus.  He appeared before a 
hearing officer in June 1998.  He testified that he was 
exposed to the acoustic trauma of 105 millimeter howitzers 
while serving in Korea.  He stated that he had no ear 
protection and that the noise from the howitzers would almost 
make the side of his tent roll up.  The veteran did not 
notice any hearing loss until a number of years after 
service.  He reported that he was first examined for hearing 
loss in 1996.  The veteran also testified that he thought he 
had tinnitus as a result of the acoustic trauma he 
experienced during service.  The veteran stated that he was 
not exposed to any acoustic trauma after discharge from 
service.  

The veteran's September 1953 separation examination report 
indicates that the veteran had 15/15 (normal) hearing to 
spoken and whispered voice in both ears.  Attempts to obtain 
the remainder of the veteran's service medical records and to 
obtain the veteran's service personnel records were 
unsuccessful.  On an NA Form 13055, returned to the RO in 
September 1996, the veteran indicated that he was not treated 
for hearing loss or tinnitus in service.

The veteran's DD-214 indicates that his military occupation 
specialty (MOS) was unit administrator.  He was not awarded 
any medals which would indicate exposure to combat.  At his 
hearing the veteran stated that he was in charge of the mess 
and of supplies.  He made a statement about his base being 
"overrun" by the enemy on one occasion.  However, the 
veteran does not claim and the record does not show that the 
veteran served in combat.

The veteran had an audiological examination at Mercy Hospital 
in May 1996.  The audiologist noted that the veteran reported 
ringing tinnitus for the left ear that had been noticeable 
for the past several years.  The audiometric examination 
revealed the veteran to have severe to profound levels of 
hearing loss in both ears, left worse than right.  The 
audiologist stated that there was positive history of 
significant and severe noise exposure during the Korean War 
resulting in reduction in high frequency hearing.  

A June 1996 statement from George P. Bauer, M.D., notes that 
he had been taking care of the veteran who had significant 
hearing loss.  In reviewing the veteran's history, the 
veteran told him that he was in the Korean War and that he 
was very close to a howitzer.  Dr. Baer stated that it was 
quite possible that the noise from the howitzer could have 
affected the hearing as seen in a noise-induced hearing loss.

Medical records dated from January 1980 to April 1982 from 
Dr. Reuland make no reference to hearing loss or tinnitus.  

A letter from Richard H. Skurow, M.D., dated in September 
1996, indicates that he treated the veteran in February 1977, 
June 1981 and November 1990.  Dr. Skurow treated the veteran 
for chronic nasal congestion.  Dr. Skurow's statement made no 
reference to hearing loss or to tinnitus.

On VA audiological examination in August 1996 the veteran 
stated that he had bilateral hearing loss due to noise 
exposure in the Korean War.  The veteran had recently 
purchased bilateral hearing aids.  Audiological examination 
revealed bilateral hearing loss.  The veteran reported 
constant tinnitus.  He could not relate the onset of tinnitus 
to a specific incident.

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
direct service connection claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (1997).

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).

The record contains medical evidence of current hearing loss 
disability and medical evidence of a nexus between the 
current hearing loss disability and service.  Therefore, this 
claim is well grounded.

The record contains no medical evidence suggesting that 
tinnitus was present in service, and the veteran has not 
alleged that tinnitus was present in service.  Although the 
veteran does allege that he developed tinnitus due to 
acoustic trauma in service, he is not competent to render 
this medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The record contains no medical 
evidence suggesting that the tinnitus is etiologically 
related to acoustic trauma in service or to any other 
incident in service.  Therefore, this claim must be denied as 
not well grounded. 


ORDER

The Board having determined that the claim for service 
connection for hearing loss is well grounded, the appeal is 
granted to this extent.

Entitlement to service connection for tinnitus is denied.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim for service 
connection for hearing loss.  Although the record contains 
some medical evidence suggesting that the veteran's hearing 
loss is etiologically related to acoustic trauma in service, 
the medical evidence supporting the claim does not provide an 
assessment of the likelihood that the hearing loss is 
etiologically related to service, nor is it clear that the 
medical opinions supportive of the claim are based upon a 
review of all available records pertinent to the veteran's 
claim.  Although the veteran was provided a VA examination in 
connection with his claim, the examiner did not provide an 
opinion concerning the etiology of the veteran's hearing 
loss.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and etiology 
of the veteran's hearing loss 
disability.  All indicated studies 
should be performed.  Based upon the 
examination results and a review of 
the claims folder, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the veteran's hearing loss 
is etiologically related to service.  
The rationale for the opinion should 
also be provided.  The claims folder 
must be made available to and 
reviewed by the examining physician.

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinion, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim for 
service connection for hearing loss. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

